                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                          Chapter 11

PANCAKES & PIES, LLC,                           Case No. 19-11743 (JTD)

              Post-Effective Date Debtor.


                     ORDER SCHEDULING OMNIBUS HEARING DATE


                IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned matter:

             DATE                    TIME

         June 30, 2021               11:00 a.m. (Eastern Time) (Omnibus Hearing)




         Dated: May 21st, 2021                        JOHN T. DORSEY
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
